Citation Nr: 0503363	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left foot disability 
(pes planus).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1942 to October 1943. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for a left foot disability, characterized 
as pes planus (flat foot disorder).


FINDING OF FACT

The veteran's pes planus disability of the left foot pre-
existed service, but was aggravated during service.


CONCLUSION OF LAW

Service connection for pes planus of the left foot is 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service entrance examination in September 1942 
indicated that he had pes planus of the feet. The physical 
examination report did not indicate whether the disorder was 
bilateral or whether the disability was limited to one 
particular foot.
 
During service, the veteran complained of an inability to 
keep up with the organization during long hikes due to 
developed pain in both of his feet and legs. A physical 
examination was conducted and the findings were reported to 
the Board of Officers. In August 1943, a report was issued to 
the commanding general, which stated that the veteran did not 
meet the minimum physical requirements for induction into the 
Army. It indicated that a physical examination revealed that 
he had 3rd degree symptomatic bilateral pes planus, marked by 
weakness in both feet and ankles, that interfered with his 
walking, hiking, and weight bearing. Later in August 1943, 
the Board of Officers recommended the veteran for discharge, 
listing the reason as "Pes Planus, 3rd degree, symptomatic, 
bilateral." 

In November 1943, service documents began to report the 
veteran's diagnosis as pes planus of the right foot, with 
valgus deformity, symptomatic, manifested by pain and 
swelling of the foot. 

Later in November 1943, the veteran filed for compensation 
for his disability, listing the nature of his claim as "flat 
feet." In December 1943, the veteran was granted service 
connection for pes planus of the right foot, with valgus, 
deformity, symptomatic. The veteran did not dispute the 
grant.

Less than a year after service in September 1944, the veteran 
complained of pain in his feet. A VA orthopedic examination 
was conducted at Mountain Home, Tennessee, which diagnosed 
him with bilateral pes planus. Based on the veteran's 
history, the examiner remarked that it was obvious the 
veteran suffered from feet strain in the past during service 
from participation in 35 mile hikes.

In March 2003, the veteran filed a claim for service 
connection for his left foot disability, characterized as pes 
planus. In an attached statement submitted to the RO, the 
veteran claimed that he believed he suffered from bilateral 
pes planus during service at the time of his discharge and 
could not understand why he wasn't rated for both feet when 
he was initially granted service connection in December 1943. 
In a subsequent statement submitted with his Form 9 Appeal to 
the Board, the veteran claimed that when he was initially 
awarded compensation in December 1943, he did not realize 
that he had been awarded compensation for his right foot 
only. He indicated that it was not until recently that he 
became aware of the error and became more knowledgeable about 
his appellate rights.

A VA examination was conducted in May 2003, and the C-file 
was reviewed. At the examination, the veteran complained of 
bilateral foot pain since service. He complained of pain 
flare-ups that occurred one to two times a week, involving 
precipitating events such as the weather and walking. The 
veteran reported that he tried to limit his weightbearing 
actions, walked with a cane, and wore bilateral shoe inserts 
to temporarily provide arch support, which have provided some 
relief. 

Upon physical examination, the examiner diagnosed the veteran 
with bilateral pes planus with no hallux valgus deformity. 
The veteran was found to have tenderness to palpation along 
the plantar arch medial bilaterally, as well as along the 
posterior tibial tendon sheath just distal to the medial 
malleolus. X-rays revealed some mild tib-talar arthritis and 
joint space narrowing bilaterally that would be consistent 
with age-related changes. The veteran was found to exhibit 
increasing pain with motion, pain with use, as well as 
excessive fatigability secondary to the pain. He did not show 
any evidence of incoordination or weakness.

After reviewing the veteran's discharge paperwork, the 
examiner reported that it was clear to him that the veteran 
should be given service connection for pes planus in his left 
foot. He indicated that it was clear to him that the 
veteran's claim of bilateral pes planus should have been 
granted entitlement based on his previous examination in 
September 1944, which occurred shortly after service. The 
examiner remarked that it was unclear to him why the veteran 
was only originally given service connection for one foot, 
however he felt there may have been an error based on the 
original examinations during and after service.

In June 2003, the RO requested an opinion from a VA rating 
specialist. The rating specialist offered the opinion that 
service medical records indicate that the veteran had pes 
planus prior to service and that only the right foot became 
symptomatic. The rating specialist concluded that therefore 
the left foot condition was not aggravated by service. He 
also indicated that there was no evidence that the service-
connected right foot aggravated the left foot.


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.159, 3.303, 4.71a, Diagnostic Code 5276 (2004). Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, VA must give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002). 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 3.102 (2004).

In this case, there is ambiguity in terms of the diagnoses 
and findings of the August 1942 service physical examination 
and the subsequent Board of Officer's conclusions regarding 
the veteran's disability. The Board of Officer's findings 
initially indicated that the veteran was being recommended 
for discharge due to the physical defect of bilateral pes 
planus. However, service documents later abruptly refer to 
the diagnosis as pes planus of the right foot, which he was 
granted service connection for.

Less than a year after service, the veteran was examined 
again by VA in September 1944 and was again diagnosed with 
bilateral pes planus.

The VA examiner in May 2003 reviewed the record and examined 
the veteran and concluded that the veteran did have bilateral 
pes planus, which he believed was adequately  reflected in 
the VA examination in September 1944. The examiner opined 
that based on his examination and the veteran's history, the 
veteran was clearly entitled to service connection for his 
bilateral pes planus. 

A subsequent rating specialist in June 2003 provided a 
contrary opinion. However, as is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). After consideration of both opinions, the Board finds 
that the May 2003 VA opinion should be afforded greater 
weight as the examiner actually examined the veteran upon 
review of the C-file. The June 2003 opinion was rendered 
without performing a physical examination or meeting with the 
veteran.

Due to the ambiguity of the Board of Officer findings, and 
viewed in a light most favorable to the veteran, the 
foregoing evidence suggests that service connection for the 
left foot, diagnosed primarily as pes planus, is warranted. 
At the very least, such evidence is in relative equipoise. 
That is, there is an approximate balance of evidence both for 
and against the veteran's claim which does not satisfactorily 
prove or disprove the claim. Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. To that extent, the 
veteran's appeal is granted.

As the veteran has been granted the benefit he was seeking 
(service connection for pes planus of the left foot), it is 
determined that no further development is required under the 
Veterans Claims Assistance Act of 2000.







ORDER

Entitlement to service connection for pes planus (flat foot) 
of the left foot is granted.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


